                                                                                      Case 2:19-cv-00693-KJM-AC Document 23 Filed 07/16/20 Page 1 of 5


                                                                                 1 Alicia R. Kennon (State Bar No. 240569)
                                                                                   akennon@wshblaw.com
                                                                                 2 Eric Byrne (State Bar No. 321108)
                                                                                   ebyrne@wshblaw.com
                                                                                 3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   1401 Willow Pass Road, Suite 700
                                                                                 4 Concord, California 94520-7982
                                                                                   Phone: (925) 222-3400 ♦ Fax: (925) 356-8250
                                                                                 5
                                                                                   Attorneys for Defendant SWIFT TRANSPORTATION COMPANY, INC. dba SWIFT
                                                                                 6 TRANSPORTATION COMPANY OF ARIZONA and KNIGHT-SWIFT TRANSPORTATION
                                                                                   HOLDINGS, INC.
                                                                                 7
                                                                                   Kousha Berokim (State Bar No. 242763)
                                                                                 8 berokim@berokimduel.com
                                                                                   Yalda Satar (State Bar No. 304366)
                                                                                 9 yalda@berokimduel.com
                                                                                   270 North Canon Drive, Third Floor
                                                                                10 Beverly Hills, California 90210
                                                                                   Phone: (310) 846-8553 ♦ Fax: (310) 300-1233
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                   Attorneys for Plaintiff RONNIESA TOLEFREE
                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13                                  UNITED STATES DISTRICT COURT
                                                Attorneys at Law




                                                                                14                 EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                                                                                15

                                                                                16 RONNIESA TOLEFREE,                                  Case No. 2:19-CV-00693-KJM-AC
                                                                                17                     Plaintiff,
                                                                                                                                       JOINT STIPULATION AND [PROPOSED]
                                                                                18            v.                                       ORDER TO EXTEND EXPERT WITNESS
                                                                                                                                       DISCLOSURE DEADLINES
                                                                                19 SWIFT TRANSPORTATION CO. INC., ET
                                                                                   AL.,
                                                                                20
                                                                                             Defendant.
                                                                                21                                                     Trial Date:            None Set
                                                                                22

                                                                                23 TO THE HONORABLE UNITED STATES DISTRICT JUDGE KIMBERLEY J. MUELLER

                                                                                24 AND TO ALL COUNSEL:

                                                                                25            Plaintiff RONNIESA TOLEFREE ("Plaintiff") and Defendant SWIFT
                                                                                26 TRANSPORTATION CO. INC ("Defendant") (collectively, "Parties"), through their respective

                                                                                27 counsel of record, respectfully submit this proposed stipulation to extend the deadline for the

                                                                                28 disclosure of expert witnesses and certain other pretrial deadlines.
                                                                                     LEGAL:05742-0022/14871979.1                                 Case No. 2:19-CV-00693-KJM-AC
                                                                                           JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT WITNESS DISCLOSURE
                                                                                                                            DEADLINES
                                                                                      Case 2:19-cv-00693-KJM-AC Document 23 Filed 07/16/20 Page 2 of 5


                                                                                 1                     1. Procedural History; Good Cause for Stipulation Regarding Scheduling

                                                                                 2                A. On September 23, 2019, District Judge Kimberly J. Mueller signed the STATUS

                                                                                 3                     PRETRIAL SCHEDULING ORDER (Dkt. 11) that provides for the following

                                                                                 4                     deadlines:

                                                                                 5                          a.     designation of expert witnesses by June 30, 2020;

                                                                                 6                          b. close of supplemental expert designations and rebuttals by July 21, 2020;

                                                                                 7                          c. deadline to hear dispositive motions no later than June 26, 2020; and

                                                                                 8                          d. closing of all discovery by August 21, 2020

                                                                                 9                     The Scheduling Order states that the Parties should be prepared to confirm the Trial

                                                                                10                     Date between 60 to 120 days following the Final Pretrial Conference, which will be

                                                                                11                     scheduled following the hearing on dispositive motions or the cutoff date for
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12                     dispositive motions.
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13                B. On May 28, 2020, attorney for Plaintiff Yalda Satar submitted her "Declaration of
                                                Attorneys at Law




                                                                                14                     Yalda Satar In Support of Plaintiff's Request to Extend Time to File Opposition to

                                                                                15                     Defendant's Motion for Summary Judgment and Continue Hearing on Defendant's

                                                                                16                     Motion for Summary Judgment from June 26, 2020 to July 24, 2020" (Dkt. 18).

                                                                                17                C. On June 3, 2020, a Minute Order (Dkt. 19) was issued by Courtroom Deputy C.

                                                                                18                     Schultz for District Judge Kimberly J. Mueller in which it construed the earlier

                                                                                19                     "Declaration of Yalda Satar" (Dkt. 18) as an ex parte request to continue all trial

                                                                                20                     dates and ordered Defendants Order to Show Cause within three (3) days of the

                                                                                21                     Order for why Plaintiff's Request should not be granted.

                                                                                22                D. On June 4, 2020, attorney for Defendant Alicia Kennon, submitted "Declaration of

                                                                                23                     Alicia R. Kennon in Response to Order to Show Cause Regarding Plaintiff's Ex

                                                                                24                     Parte Request to Continue All Scheduled Dates" (Dkt. 20) in opposition of

                                                                                25                     Plaintiff's ex parte request to continue all trial dates.

                                                                                26                E. On June 11, 2020 a Minute Order (Dkt. 21) was issued by Courtroom Deputy C.

                                                                                27                     Schultz for Chief District Judge Kimberly J. Mueller in which it was ordered that

                                                                                28                     the Motion Hearing as to Defendant's Motion for Summary Judgement, ECF No.
                                                                                     LEGAL:05742-0022/14871979.1               -2-               Case No. 2:19-CV-00693-KJM-AC
                                                                                           JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT WITNESS DISCLOSURE
                                                                                                                            DEADLINES
                                                                                      Case 2:19-cv-00693-KJM-AC Document 23 Filed 07/16/20 Page 3 of 5


                                                                                 1                     [15] set for June 26, 2020 was vacated and reset for August 14, 2020.

                                                                                 2                F. The Parties stipulate that, as the deadline for motion hearing on dispositive motions

                                                                                 3                     is postponed by seven-weeks, that all other pre-trial deadlines, especially those

                                                                                 4                     relating to the designation of expert witnesses and supplemental designations and

                                                                                 5                     rebuttals to expert witnesses, be similarly extended so as to allow the Parties

                                                                                 6                     adequate time to complete discovery within the same manner as they would be

                                                                                 7                     were the deadline for motion hearings on dispositive motions not extended. This

                                                                                 8                     will allow the Parties to continue in the order originally set forth by the Court in

                                                                                 9                     accommodation with their collective needs. The parties hereby agree to stipulate to

                                                                                10                     the following deadlines, pending the approval of the Court:

                                                                                11                          a. The deadline for the designation of expert witnesses shall move from June
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12                                 30, 2020 to August 18, 2020;
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13                          b. The deadline for supplemental designations of expert witnesses and
                                                Attorneys at Law




                                                                                14                                 rebuttals to expert witnesses shall move from July 21, 2020 to September 8,

                                                                                15                                 2020;

                                                                                16                          c. The close of discovery shall move from August 21, 2020 to October 9,

                                                                                17                                 2020.

                                                                                18                G. The Parties continue to work cooperatively in completing discovery and have

                                                                                19                     scheduled the deposition of Defendant's Person Most Qualified for June 26, 2020

                                                                                20                     and anticipate no further need for extensions of pre-trial deadlines.

                                                                                21                H. Approving the Parties’ proposed stipulation will not affect trial dates, which are

                                                                                22                     still yet to be set following the Final Pretrial Conference to be scheduled following

                                                                                23                     the resolution of dispositive motions as set forth by the September 23, 2019

                                                                                24                     Scheduling Order.

                                                                                25

                                                                                26 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

                                                                                27

                                                                                28
                                                                                     LEGAL:05742-0022/14871979.1               -3-               Case No. 2:19-CV-00693-KJM-AC
                                                                                           JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT WITNESS DISCLOSURE
                                                                                                                            DEADLINES
                                                                                      Case 2:19-cv-00693-KJM-AC Document 23 Filed 07/16/20 Page 4 of 5


                                                                                 1 DATED: June 23, 2020                    WOOD, SMITH, HENNING & BERMAN LLP

                                                                                 2

                                                                                 3
                                                                                                                           By:
                                                                                 4                                                    ALICIA R. KENNON
                                                                                                                                      ERIC BYRNE
                                                                                 5                                         Attorneys for Defendant SWIFT TRANSPORTATION
                                                                                                                           COMPANY, INC. dba SWIFT TRANSPORTATION
                                                                                 6
                                                                                                                           COMPANY OF ARIZONA and KNIGHT-SWIFT
                                                                                 7                                         TRANSPORTATION HOLDINGS, INC.

                                                                                 8
                                                                                     DATED: June ___, 2020                 BEROKIM & DUEL P.C.
                                                                                 9

                                                                                10
                                                                                                                           By:
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                                      KOUSHA BEROKIM
                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12                                                    YALDA SATAR
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                                                           Attorneys for Plaintiff RONNIESA TOLEFEREE
                                                                                13
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                     LEGAL:05742-0022/14871979.1               -4-               Case No. 2:19-CV-00693-KJM-AC
                                                                                           JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT WITNESS DISCLOSURE
                                                                                                                            DEADLINES
                                                                                      Case 2:19-cv-00693-KJM-AC Document 23 Filed 07/16/20 Page 5 of 5


                                                                                 1                                          [PROPOSED] ORDER

                                                                                 2            Pursuant to the stipulation reached by the parties and good cause appearing therefore, IT IS

                                                                                 3 SO ORDERED THAT:

                                                                                 4                1. The deadline for disclosure of expert witnesses Pursuant to Fed. R. Civ. P. 26(A)(2)

                                                                                 5                     shall be August 18, 2020.

                                                                                 6                2. The deadline for disclosure of supplemental and rebuttal experts pursuant to Fed.

                                                                                 7                     R. Civ. P. 26(A)(2)(C) shall be September 8, 2020.

                                                                                 8                3. The deadline for the completion of discovery shall be October 9, 2020.

                                                                                 9 DATED: July 15, 2020

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                     LEGAL:05742-0022/14871979.1               -5-               Case No. 2:19-CV-00693-KJM-AC
                                                                                           JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT WITNESS DISCLOSURE
                                                                                                                            DEADLINES
